Citation Nr: 0615450	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  

This appeal arises from a January 2003 rating decision of the 
San Diego, California Regional Office (RO) that reopened the 
veteran's claim of service connection for PTSD, granted the 
claim, and assigned a 30 percent evaluation for the disorder.

In an August 2004 statement of the case, the RO increased the 
disability rating assigned to the veteran's service-connected 
PTSD from 30 percent to 50 percent; an effective date of 
February 26, 2002, the same effective date of the service 
connection claim, was assigned to the increased rating.


FINDING OF FACT

Since February 2002, manifestations of the veteran's PTSD 
have included flattened affect, anxiety, depression, 
insomnia, difficulty understanding commands, abnormal thought 
processes, no abstract thinking, memory problems, low stress 
tolerance, and difficulty establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements described above.  
Specifically, the RO sent the veteran a letter in March 2002 
which notified him of the type of evidence necessary to 
substantiate his claim of entitlement to service connection 
for PTSD, what evidence they would obtain, and what evidence 
he should submit.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to his claim.

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, since service connection was 
established for PTSD in the appealed January 2003 decision, 
any defect in the information provided regarding the first 
three elements listed above is non-prejudicial.  In October 
2005, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate a claim 
for an increased evaluation for his PTSD.  While this letter 
did not constitute timely notice of the type of evidence 
necessary to establish an increased initial disability 
rating, and no notice regarding the effective date of any 
increased rating for p, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has been notified concerning the evidence needed to 
show a higher degree of disability, and the veteran has not 
contested the effective date assigned for the service-
connected PTSD (and, the date assigned is the earliest 
available under VA law.  See 38 C.F.R. § 3.400).  

Regarding the duty to assist, it is noted that the record as 
it stands includes sufficient competent evidence.  Service 
medical records, VA medical records, and private medical 
records have been obtained from every source identified by 
the veteran and are associated with the claims folder.  As 
the veteran was afforded VA examinations as to PTSD in 
January 2003 and May 2005, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
applying the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was initially service connected for PTSD and 
rated at 30 percent under the provisions of Diagnostic Code 
9411.  As noted above, in August 2004, the RO increased the 
veteran's disability rating to its current level of 50 
percent.  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran contends that his PTSD should be assigned at 
least a 70 percent rating.  A 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The January 2003 and May 2005 VA examination reports contain 
several findings that warrant a 50 percent rating.  Examiners 
noted the anxiety, depression, sleep impairment, and mild 
memory loss characteristic of a 30 percent rating.  They also 
found restricted or decreased affect, while the more recent 
examination also noted affect to be normal in intensity and 
appropriate to immediate thought content.  The January 2003 
report notes the veteran's difficulty understanding simple 
and complex commands.  The May 2005 examination report notes 
the observation from the veteran's counselor that the veteran 
had some difficulty with instructions.  In January 2003, his 
thought processes were observed to be abnormal as evidenced 
by preoccupation with a trauma that occurred in Vietnam.  The 
January 2003 report notes that abstract thinking was absent, 
and memory was found to be moderately abnormal in that the 
veteran had reported having problems with retention of highly 
learned materials.  

In May 2005, the examiner noted that it appeared the veteran 
had experienced flashbacks, and his mood was found to be 
mildly dysphoric.  Both examinations found the veteran 
capable of handling money but noted some difficulty 
understanding instructions and in performing activities of 
daily living.  Both reports also noted difficulties in 
establishing and maintaining effective work and social 
relationships, and the January 2003 examination further cited 
decreased concentration and ability to focus as reasons why 
the veteran was unable to work.  Overall, these symptoms 
reflect occupational and social impairment with reduced 
reliability and productivity, supporting a conclusion that 
the veteran's PTSD is of the type and degree that warrants at 
least a 50 percent rating.  

Counselling progress reports from December 2003 to March 2005 
note the veteran's difficulty in adapting to stressful 
circumstances, including troubles with child support, 
finances, health, interacting with people, periods of 
homelessness, and circumstances that remind him of Vietnam.  
Counselling progress reports also note the veteran's poor 
hygiene as a symptom of his depression and as a reason why he 
cannot pursue employment.  The veteran has reported thoughts 
of suicide; obsessional rituals such as repeatedly looking 
out his window to keep close track of his neighbors and 
putting barbed wire around his house to keep people out; 
impaired impulse control, such as losing his temper and 
grabbing someone by the throat; and the inability to 
establish and maintain effective relationships, including not 
having been in a relationship in over 11 years and not having 
contact with family members.  However, while the record does 
contain evidence in the veteran's favor, the absence of much 
of the criteria of Diagnostic Code 9411 cannot justify a 70 
percent rating.   

Comparing the overall evidence with the symptomatology listed 
under the rating criteria, the Board is compelled to conclude 
that the criteria for the next higher rating of 70 percent 
have not been met and that the veteran's symptoms are fully 
contemplated under the criteria for the existing 50 percent 
rating.  Deficiencies in thought processes, abstract 
thinking, memory, and the ability to understand commands 
noted in January 2003 were not found in May 2005.  The 
veteran's thought content was found to be coherent and 
logical, but somewhat tangential, in the May 2005 
examination; there were no loose associations or flights of 
ideas.  The May 2005 examination found the veteran's 
judgement and reality testing to be intact.  Neither VA 
examination found evidence of delusions, false perceptions, 
hallucinations, ritualistic obsession, panic attacks, 
suicidal ideation, or homicidal ideation.  Communication was 
also deemed normal, with the May 2005 examination noting his 
speech to be normal in volume and rate, clear and 
spontaneous.  Neither examiner described the veteran's 
depression as near-continuous, nor was his depression said to 
affect his ability to function independently, appropriately, 
and effectively.  The reports also note normal orientation to 
person, place, time, and situation.  

The January 2003 examination report indicates the veteran's 
hygiene and appearance were appropriate.  The May 2005 
examination report notes the veteran's extremely poor 
dentition and lack of hygiene, but indicates that the 
veteran's clothes were not disheveled and that he appeared to 
have made an attempt to clean up for the interview.  The 
Board also notes the May 2005 report's notation that the 
veteran is not taking psychotropic medications for his 
symptoms, has not been psychiatrically hospitalized, and has 
not been seen in a psychiatric emergency room.  In this 
regard, it appears that the reported symptoms noted in VA 
treatment and examination records simply do not fit within 
the disability picture reflected by the criteria for a 70 
percent rating.  

The Board notes that the veteran was assigned global 
assessment of functioning (GAF) scores of 67 in January 2003 
and of 63 in May 2005.  The GAF is a scale reflecting the 
psychological, social and occupational functioning under 
hypothetical continuum of mental illness. See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV). See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The DSM-IV 
contemplates that the GAF scale will be used to gauge a 
person's overall functioning at the time of the evaluation 
because ratings of current functioning would generally 
reflect the need for treatment or care. The veteran's GAF 
scores indicate that the veteran has some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functions pretty well, and has some meaningful 
interpersonal relationships.  

In conducting its evaluation, the Board has found the VA 
examination reports, particularly the May 2005 report, to be 
the most probative evidence of the issues at hand.  The May 
2005 report was written after careful review of the entire 
claims file, including the progress notes from the veteran's 
counselling sessions, and is thus based on the most recent 
and complete evidence of record.  The probative value of the 
counselor's progress notes is greatly reduced by the fact 
that there is no indication that the counselor had access to 
the veteran's SMRs, the January 2003 VA examination report, 
or other detailed medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  As a result, the counselor's observations are 
much more dependent on the accuracy and reliability of 
veteran's own account of his history and symptoms and less 
reliant on facts or symptoms that have been independently 
verified.  

The May 2005 report is also the most probative because, while 
the counselling notes do provide competent medical evidence 
that the veteran suffers from PTSD, only the VA examination 
report assesses the veteran in terms of rating criteria that 
are relevant to compensation benefits.  The VA examination 
was conducted with the express purpose of determining what 
effect the veteran's service-connected disability has had on 
his ability to obtain and maintain employment and whether the 
veteran is competent to manage his finances.  The VA report 
provides a diagnosis of PTSD and of alcohol dependence 
disorder in sustained partial remission; it also provides 
separate GAF scores for PTSD and for alcohol dependence and 
discusses how each has contributed to his current disability.  
The purpose of the counselling sessions, on the other hand, 
was to help the veteran cope with his problems regardless of 
their causes.  The counselor's notes do not distinguish 
between how his service-connected PTSD and his non-service-
connected financial, familial, and health problems have 
contributed to his current disability.

The Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent at 
this time.  The Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a higher rating.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a 
final point, at no time during the current appeal has PTSD 
warranted more than a 50 percent rating, and as such, there 
is no basis for a staged rating under Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

Entitlement to an initial compensable rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD) is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


